UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4336



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALBERTO DAVILA,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:89-cr-00400-PMD)


Submitted:   September 26, 2007           Decided:   October 10, 2007


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. Reginald I. Lloyd, United States
Attorney, Robert H. Bickerton, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alberto   Davila    appeals     the   sentence     of    forty-eight

months’ imprisonment he received after the district court revoked

his supervised release.          He argues that his sentence was plainly

unreasonable because the district court relied on factors it was

not authorized to consider to determine the length of the sentence,

specifically, the seriousness of the offense and a desire to impose

a just punishment, factors which are not enumerated in 18 U.S.C.A.

§ 3583(e) (West 2000 & Supp. 2007), as proper considerations under

18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007).                 We affirm.

              Davila    was   convicted     in   South   Carolina      of   cocaine

trafficking in 1991, served his federal sentence, and began a term

of five years supervised release in 2001.                    In 2005, Davila was

charged in Florida with armed robbery, armed kidnaping, and armed

sexual battery with a firearm.            He pled guilty to armed burglary

and served a two-year state sentence.            In 2007, the district court

revoked his supervised release.             The Chapter 71 policy statements

established a sentencing range of 24-30 months.                At the revocation

hearing, Davila disputed the allegation in the violation report

that he had gone to his ex-girlfriend’s residence, forced his way

in, and raped her.        Defense counsel argued for a sentence within

the   range    prescribed     under   the    Chapter     7    policy   statements,

anticipating that the court might depart upward because of the

nature of the charges brought against Davila.                    Counsel related


      1
       U.S. Sentencing Guidelines Manual ch. 7, pt. A (2006).

                                       -2-
Davila’s   version   of     events,     stating   that   Davila    went   to    the

victim’s residence to collect belongings; that she asked him to

stay and became angry when he refused; that he found a gun that was

not his in the house which accidentally discharged; that he threw

the gun into an empty lot next door; and that he was arrested after

a neighbor called the police.

            The district court reviewed the documents provided by

Davila:    a medical report which was negative for sperm on the

victim, the victim’s statement to police, and two incident reports

involving the couple from the prior month.               The court determined

that the victim’s statement was more credible than Davila’s version

of events and that, at the least, he had “terrorized” her while

armed with the gun.       The court imposed a sentence of forty-eight

months and one year of supervised release, stating that it had

considered the statutory requirements and the guidelines.

            In United States v. Crudup, 461 F.3d 433, 437 (4th Cir.

2006),    cert.   denied,    127   S.    Ct.   1813   (2007),     we   held    that

“revocation sentences should be reviewed to determine whether they

are ‘plainly unreasonable’ with regard to those § 3553(a) factors

applicable to supervised release revocation sentences.”                Review of

a revocation sentence involves both procedural and substantive

considerations. Id. at 438. A sentence is procedurally reasonable

if the court considered the Chapter 7 policy statements and the

pertinent factors in § 3553(a).           Id. at 440.     It is substantively

reasonable if the court stated a proper basis for its decision to


                                        -3-
impose the sentence.      Id.        Finally, “a court’s statement of its

reasons for going beyond non-binding policy statements in imposing

a sentence after revoking a defendant’s supervised release need not

be as specific as has been required when courts departed from

guidelines    that    were,        before    Booker,[2]   considered     to   be

mandatory.”   Id. at 439 (quoting United States v. Lewis, 424 F.3d

239, 245 (2d Cir. 2005)).

          Here, the court did not state a specific reason for

imposing a sentence above the Chapter 7 sentencing range, but its

comments indicate a concern with Davila’s conduct, which the court

observed involved a gun and either violence or the threat of

violence, and a concern that he might commit similar acts in the

future.   These factors are proper concerns for sentencing under

§ 3553(a)(1) (nature and circumstances of the offense), (2)(B)

(adequate deterrence to criminal conduct), and (2)(c) (protection

of the public).      Therefore, we conclude that the sentence is not

plainly unreasonable.

          Accordingly,        we    affirm   the   sentence   imposed    by   the

district court.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                        AFFIRMED




     2
      United States v. Booker, 543 U.S. 220 (2005).

                                       -4-